COX, Circuit Judge,
dissenting.
I would concur in the court’s opinion if not for its conclusion that the evidence presented at trial was sufficient to hold Hillcrest liable for the negligent hiring or retention of Hanley. The problem in this case is that the plaintiffs made one claim too many — the negligent hiring or retention claim — and the trial court erroneously submitted this claim to the jury.
As the majority correctly notes, Georgia law provides that an employer may be held liable for an employee’s tortious conduct on a negligent hiring or retention theory when the employer knew or should have known of the employee’s propensity to commit the conduct which injured the plaintiff. See Alpharetta First United Methodist Church v. Stewart, 221 Ga.App. 748, 472 S.E.2d 532, 536 (1996). Unlike the majority, however, I would conclude that the evidence presented at trial was insufficient as a matter of law to hold Hillcrest liable for Hanley’s behavior.
The plaintiffs presented no evidence that Hanley had ever improperly treated restaurant customers of any race in the past. *1251Nor was there evidence that Hanley had ever used racial slurs either in his private life or at work. Instead, the plaintiffs presented evidence that: (1) Hanley had a tendency to neglect some of his work duties; (2) Hanley had used a knife to defend himself in a violent altercation with a customer; and (3) a Hillcrest manager would not be “surprised” if Hanley used profanity, including racial slurs, in his private life. This evidence is insufficient to meet the plaintiffs’ burden of demonstrating that Hillcrest knew or should have known that Hanley was likely to intentionally inflict emotional distress on the restaurant’s customers.
First, the fact that Hanley neglected some of his work duties is irrelevant because the plaintiffs’ injuries stemmed from an intentional tort, not Hanley’s negligent performance of his job. See Edwards v. Robinson-Humphrey Co., Inc., 164 Ga. App. 876, 298 S.E.2d 600, 603 (1982) (evidence available to employer that employee had a propensity for lying irrelevant when injuries underlying plaintiffs claims were caused by violent attacks and theft). Second, the fact that Hanley used a weapon to defend himself from an assault in no way suggests that he had a propensity to inflict emotional distress on innocent customers. Finally, it is difficult to imagine that probative value should be given to the testimony of the Hillcrest manager that he would not be “surprised” if told that Han-ley used profanity and racial slurs outside of work. Even if we generously interpret the testimony as signaling that Hillcrest management knew that Hanley was wont to use racial slurs in his off-hours, such information would, in my opinion, still not put a reasonable employer on notice that Hanley was likely to abuse African-American customers in the restaurant. See Bunn-Penn v. S. Reg’l Med. Corp., 227 Ga.App. 291, 488 S.E.2d 747, 750 (Ga.Ct. App.1997) (evidence that male hospital employee acted inappropriately with female patients was insufficient to place hospital on notice that employee was likely to commit sexual assault of patient). I therefore conclude that the evidence presented at trial was insufficient to demonstrate that Hillcrest knew or should have known that Hanley was predisposed to intentionally inflict emotional distress on restaurant patrons.
Because the plaintiffs failed to present sufficient evidence to support the negligent hiring or retention claim, I would hold that the district court erred in denying Hill-crest’s motion for judgment as a matter of law on that claim. The proper remedy would be to grant Hillcrest a new trial since the plaintiffs argued that Hillcrest was liable under both respondeat superior and negligent hiring theories and the jury’s general verdict did not indicate under which theory it found Hillcrest responsible. See Network Publ’ns, Inc. v. Ellis Graphics Corp., 959 F.2d 212 (11th Cir. 1992).